DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Scherer and Elizabeth Neal on 2/14/2022.

The application has been amended as follows: 

	Amend Claim 1 as follows: An intraoral applicator device for delivering a medicament to the soft tissue of a patient's oral cavity, the device comprising: 
a body with a shape and configuration that generally conforms with at least part of the shape of the teeth and soft tissue of the patient's oral cavity, the body interior having a wall or walls that align with the sides of the teeth extending from the soft tissue to the teeth top, so that, when fitted to a patient's oral cavity, the body interior wall or walls are configured to at least partly bear against at least part of the patient's soft tissue adjacent to the teeth; wherein the body comprises a resilient memory-type material; and 

 wherein the holder portion applies more clamping to the wall or walls adjacent to the teeth and less pressure as the wall or walls go upward towards the soft tissue; 
wherein the frame comprises a spine with a first plurality of ribs extending laterally from a first side of the spine and a second plurality of ribs extending laterally from a second side of the spine, wherein the body is compressed by a force exerted by the first plurality of ribs and the second plurality of ribs; and, 
wherein the holder portion when fitted to a patient's oral cavity indirectly bears on the body wall or walls proximal to the holder, urging at least part of the body wall or walls to bear against the side or sides of the patient's teeth proximal to the body; Page 3 of 11Application No. 17/064,292 Response Dated January 24, 2022 
Reply to Office Action of September 24, 2021 wherein an upper portion of an inner surface or surfaces of the body is configured to receive medicament and transfer medicament to soft tissue when fitted and minimize transfer of medicament to the patient's teeth.
Allowable Subject Matter
Claims 1-11 and 13-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the closest prior art of record is Higdon (US 2021/0000579) which discloses an intraoral applicator device (dental anesthetic delivery device 100) for delivering a medicament to the soft tissue of a patient's oral cavity (par 62 discloses the use of the device 100 to apply medicament to a patient’s mouth and gums), the device comprising: 
a body (delivery substrate 140) with a shape and configuration that generally conforms with at least part of the shape of the teeth and soft tissue of the patient's oral cavity (see figures 1 and 3A), the body interior having a wall or walls that align with the sides of the teeth extending from the gums tissue to the teeth top, so that, when fitted to a patient's oral cavity, the body interior wall or walls are configured to at least partly bear against at least part of the patient's soft tissue adjacent to the teeth (see annotated figure 3A); wherein the body comprises a resilient memory-type material (par 102 discloses the substrate being made of a porous or mesh polymer which can be releasably loaded to deliver medicament to a desired area and then returned back to the original shape, and is thus considered a memory type material); and

    PNG
    media_image1.png
    342
    328
    media_image1.png
    Greyscale

Annotated figure 3A
a holder portion (applicator 120), the holder portion comprising a frame (cavity wall 130 and trough 150), the frame (130/150) being configured to clamp over the teeth in the patient's oral cavity such that, when fitted to the patient's oral cavity, at least a part of the holder portion is configured to be held between an upper and lower set of teeth when brought together in occlusion (par 65 discloses the teeth resting on trough surface 151 to enable delivery of the dental anesthetic), the holder portion also gripping at least part of the body (see figure 3A), wherein the holder comprises a resilient material capable of retaining its shape (par 73-75 discloses the device 100 would be made of a polymer which is pliable yet reinforced by stiffer material enabling resilience), 
wherein the holder portion (120) when fitted to a patient's oral cavity indirectly bears on the body wall or walls proximal to the holder (see annotated figure 3A), urging at least part of the body wall or walls to bear against the side or sides of the patient's teeth proximal to the body (see annotated figure 3A) ; and 
wherein an upper portion of an inner surface or surfaces of the body is configured to receive medicament and transfer medicament to soft tissue when fitted (par 61 discloses the surfaces of the inner cavity being accommodating to the delivery of a medicament to an affected areas, the example being the tooth 201 and gingiva 202).
Higdon further discloses the application of an inward pressure on the affected area or desired delivery area (see par 66), but fails to disclose wherein the holder portion applies more clamping to the wall or walls adjacent to the teeth and less pressure as the wall or walls go upward towards the soft tissue in combination with the frame comprises a spine with a first plurality of ribs extending laterally from a first side of the spine and a second plurality of ribs extending laterally from a second side of the spine, wherein the body is compressed by a force exerted by the first plurality of ribs and the second plurality of ribs, and the inner surfaces of the body being configured for minimization of transfer of medicament to the patient’s teeth.
Raghuprasad  (US 2012/0202168) teaches a frame (10) with a spine (28) and a plurality of ribs extending from a first and second side (26), however the prior art of record fails to disclose or render obvious the holder portion applies more clamping to the wall or walls adjacent to the teeth and less pressure as the wall or walls go upward towards the soft tissue wherein the body is compressed by a force exerted be the plurality of ribs and the inner surface of the body being configure for minimizing transfer of the medicament to the patient’s teeth. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772